     CASE 0:17-cv-01101-PAM-TNL Document 91 Filed 10/26/18 Page 1 of 6



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

Morgan Stanley Smith Barney LLC,                            Civ. No. 17-1101 (PAM/TNL)
and Morgan Stanley Smith Barney
FA Notes Holdings LLC,

                    Plaintiffs,

v.                                                     MEMORANDUM AND ORDER

Christopher Johnson,

                    Defendant.


      This matter is before the Court on Defendant’s Motion to Stay Pending Appeal. For

the following reasons, the Motion is denied.

BACKGROUND

      This case arises out of Defendant’s failure to satisfy a judgment for Plaintiffs in the

amount of $1,502,000. The full factual background is set forth in the Court’s September

27, 2018, Memorandum and Order, in which the Court granted Plaintiffs’ request to

appoint a receiver and for a charging order. (Docket No. 75.) Defendant filed a Motion to

Stay Pending Appeal on October 2, 2018. (Docket No. 82.)

DISCUSSION

      The power to stay proceedings is inherent in the Court’s power to control its docket.

Twin Cities Galleries, LLC v. Media Arts Grp., Inc., 431 F. Supp. 2d 980, 983 (D. Minn.

2006) (Doty, J.). Whether to issue a stay is within the Court’s discretion. Virginian Ry.

Co. v. United States, 272 U.S. 658, 672 (1926). Such a stay “is not a matter of right” and

“[t]he party requesting a stay bears the burden of showing that the circumstances justify
      CASE 0:17-cv-01101-PAM-TNL Document 91 Filed 10/26/18 Page 2 of 6



[it].” Nken v. Holder, 556 U.S. 418, 433-34 (2009) (quotation omitted). In determining

whether to grant a stay, the Court can consider “(1) whether the stay applicant has made a

strong      showing     that     [it]   is   likely    to    succeed     on    the    merits;

(2) whether the applicant will be irreparably injured absent a stay; (3) whether issuance of

the stay will substantially injure the other parties interested in the proceeding; and

(4) where the public interest lies.” Hilton v. Braunskill, 481 U.S. 770, 776 (1987). A

balance of these factors weighs against granting a stay.

A.       Likelihood of Success

         Defendant has not met the first factor, requiring a strong showing that the applicant

is likely to succeed on the merits. Defendant contends that he is likely to succeed because

of this Court’s treatment of the factors found in Aviation Supply Corporation v. R.S.B.I.

Aerospace, Inc., 999 F.2d 314, 316 (8th Cir. 1993). In Aviation Supply, the Eighth Circuit

provided courts with several factors to consider when deciding whether appointment of a

receiver is appropriate:

         Although there is no precise formula for determining when a receiver may
         be appointed, factors typically warranting appointment are a valid claim by
         the party seeking the appointment; the probability that fraudulent conduct
         has occurred or will occur to frustrate that claim; imminent danger that
         property will be concealed, lost, or diminished in value; inadequacy of legal
         remedies; lack of a less drastic equitable remedy; and likelihood that
         appointing the receiver will do more good than harm.

Id. at 316-17.

         In its Order, this Court found that three of the Aviation Supply factors were clearly

met: (1) Plaintiffs have a valid claim; (2) their attempts to secure payment through

conventional means have been largely unsuccessful; and (3) a receiver would do more good

                                               2
      CASE 0:17-cv-01101-PAM-TNL Document 91 Filed 10/26/18 Page 3 of 6



than harm. (Docket No. 75 at 5.) Defendant argues he is likely to succeed on appeal

because these factors are inadequate to appoint a receiver. Defendant largely relies on the

absence of the second Aviation Supply factor, “the probability that fraudulent conduct has

occurred or will occur to frustrate that claim.” Aviation Supply, 999 F.2d at 316.

However, while fraudulent conduct is a circumstance that often leads to the appointment

of a receiver, it is but one factor that the Court may consider. See id. at 317 (“It is well

settled that proof of fraud is not required to support a district court’s discretionary decision

to appoint a receiver.”); see also 12C Wright & Miller, Fed. Practice & Procedure § 2983

(discussing situations warranting appointment of a receiver).

       Defendant also argues that there is an absence of “imminent danger that property

will be concealed, lost, or diminished in value” and Plaintiff’s legal remedies are not

inadequate. Aviation Supply, 999 F.2d at 316-17. Similarly, Defendant disputes that

Plaintiffs’ “attempts to secure payment through conventional means have been largely

unsuccessful.” (Docket No. 75 at 5.) However, the record reflects that Defendant has not

been forthcoming in discovery and has made very few efforts to pay the judgment.

Additionally, there are unresolved questions regarding assets that should be remitted to

Plaintiffs (see Pls.’ Opp’n Mem. (Docket No. 90) at 8), and Plaintiffs’ attempts to enforce

this judgment through ordinary legal remedies have been largely unsuccessful for more

than a year. These facts show that appointment of a receiver is an appropriate remedy to

resolve these problems, and that the Aviation Supply factors have been adequately

satisfied.



                                               3
      CASE 0:17-cv-01101-PAM-TNL Document 91 Filed 10/26/18 Page 4 of 6



       Second, Defendant contends that this Court erred by granting the receiver broad

powers over Defendant’s LLC property and assets, such that the receiver will have

“managerial control” over Defendant’s property and the ability to “force a sale.” (Def.’s

Supp. Mem. (Docket No. 84) at 13-14.) Defendant argues that the Court’s Order “might

be interpreted to grant broad powers that conflict with the . . . Minnesota LLC statute.” (Id.

at 14.) The Court granted the receiver no such managerial powers, and any concern that

the language could be construed to grant those powers is mere speculation.

       In sum, it was properly within this Court’s discretion to appoint a receiver, and

Defendant’s arguments regarding the Aviation Supply factors are either unpersuasive or

unsupported by the facts of this dispute. Further, his claim that the Court exceeded its

authority by granting the receiver more power than Minnesota law allows is mere

speculation and unsupported by the language of the Order itself. Therefore, Defendant has

failed to make a strong showing that he is likely to succeed on the merits of his appeal.

B.     Injury to the Parties

       Defendant has also not established that he will be irreparably injured absent a stay.

He claims that the Court was incorrect when it decided that a receiver would “do more

good than harm” and argues that the receiver will irreparably harm his business and

personal assets. Aviation Supply, 999 F.2d at 317. However, Defendant’s claims of future

injury are speculative. Defendant repeatedly argues that the receiver “might attempt”

several acts outside the scope of the Court’s Order. (Def.’s Supp. Mem. at 15.) This Court

authorized the receiver to: “examine Johnson’s assets . . . . When the examination is

complete, the receiver shall report the results to the Court, and shall make a

                                              4
      CASE 0:17-cv-01101-PAM-TNL Document 91 Filed 10/26/18 Page 5 of 6



recommendation on the assets’ liquidation to ensure the payment of the amounts Johnson

owes Morgan Stanley.” (Docket No. 75 at 5-6.) Defendant claims the receiver might

collect and liquidate his assets, including his personal assets, and interfere with the

management of his companies. (Def.’s Supp. Mem. at 15.) There is simply no reason to

believe that the receiver will exceed the scope of their authority at this time, and

accordingly, the Defendant has not shown that he will suffer irreparable harm in the

absence of a stay.

       Finally, Plaintiffs will suffer injury if a stay is granted because it will further delay

satisfaction of this judgment and potentially harm Plaintiffs’ ability to be repaid. A balance

of the second and third Hilton factors weighs against granting a stay.

C.     Public Policy

       Public policy also supports denying a stay. The public interest lies with the swift

resolution of legal claims and judgments. Arbitration is intended to promote this interest

in a timely, cost-saving manner. “Arbitration is supposed to be swift. It will not be swift

if orders to arbitrate are routinely stayed pending appeals from those orders.” Graphic

Commc’ns Union, Chicago Paper Handlers’ & Electrotypers’ Local No. 2 v. Chicago

Tribune Co., 779 F.2d 13, 15 (7th Cir. 1985).

       A Financial Industry Regulatory Authority (“FINRA”) arbitration found Defendant

liable for $1,502,000 in damages, and this Court confirmed that award. (Docket No. 19.)

More than a year has passed, and Plaintiffs have collected approximately $3,000 of the

outstanding judgment. (Pls.’ Opp’n. Mem. at 2.) Continuing to delay the payment of the

judgment does not serve the public interest in swiftly resolving debtor/creditor disputes.

                                               5
      CASE 0:17-cv-01101-PAM-TNL Document 91 Filed 10/26/18 Page 6 of 6



CONCLUSION

       Defendant has failed to make a strong showing of a likelihood of success. He has

further failed to show that the interests of the parties or the public support granting a stay.

Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion to Stay Pending

Appeal (Docket No. 82) is DENIED.

Dated: October 26, 2018

                                           s/ Paul A. Magnuson
                                           PAUL A. MAGNUSON
                                           United States District Court Judge




                                              6
